Fourth Court of Appeals
                                           San Antonio, Texas

                                               JUDGMENT
                                             No. 04-19-00875-CR

                                            Justin Henry SOWERS,
                                                    Appellant

                                                     v.

                                            The STATE of Texas,
                                                  Appellee

                        From the 437th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2018CR7493
                              Honorable Maria Teresa Herr, Judge Presiding 1

        BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

           SIGNED September 16, 2020.


                                                      _____________________________
                                                      Beth Watkins, Justice




1
    Senior Judge, sitting by assignment.